Filed 3/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 43







State of North Dakota, 		Plaintiff and Appellee



v.



Ibrahim Hassan Nur, 		Defendant and Appellant







No. 20160257







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven L. Marquart, Judge.



AFFIRMED.



Per Curiam.



Tristan J. Van de Streek, Assistant State’s Attorney, Cass County Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for plaintiff and appellee.



Mark T. Blumer (on brief), P.O. Box 7340, Fargo, ND 58106, and Kiara C. Kraus-Parr (argued), 424 Demers Avenue, Grand Forks, ND 58201, for defendant and appellant.

State v. Nur

No. 20160257



Per Curiam.

[¶1]	
Ibrahim Nur appealed the district court’s judgment after a jury found him guilty of burglary. Nur argued the State provided insufficient evidence to identify him as a participant in the burglary. Without bringing a motion under Rule 29, N.D.R.Crim.P., this Court is restricted to reviewing the record for obvious error.  
State v. Yineman
, 2002 ND 145, ¶ 21, 651 N.W.2d 648.  We find no obvious error in the trial. We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(3). 

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner